SURPLUS PROPERTY — AUTHORITY OF AGENT PUBLIC TRUST RECEIVING PROPERTY Under the terms of 80 O.S. 34.5 [80-34.5] (1969) any trust created pursuant to 60 O.S. 176 [60-176] (1961) et seq., as amended, or any public trust created by law, of which the state or any of its subdivisions is the beneficiary, may submit to the Surplus Property Agent its estimates of needs and is eligible to receive by donation or sale property acquired by the Surplus Property Agency.  The Attorney General has considered your request for an opinion wherein you in effect state and inquire as follows: The State Surplus Property Agent is authorized to enter into negotiations with the federal government for the sale to the state of surplus personal property. The First Session of the 32nd Oklahoma Legislature amended 80 O.S. 34.5 [80-34.5] (1961), to expand the types of institutions for which the Surplus Property Agent can acquire property. What is the extent of our authority to make purchases under amended section 80 O.S. 34.5? Title 80 O.S. 34.3 [80-34.3] (1961), provides in pertinent part as follows: "The Surplus Property Agent shall have the authority, and it shall be his duty, under the supervision and direction of the State Board of Public Affairs, to . . . (3) purchase or accept as gifts or donations, any surplus property for redistribution, by sale or donation to any state department, board, commission, institution, or agency. . . ." Title 80 O.S. 34.5 [80-34.5] (1961), was amended by S.B. 168, 32nd Oklahoma Legislature, 1st Session (1969) (O.S.L. 1969, ch. 326, p. 459), to state as follows: "The State Surplus Property Agent may acquire property for non-profit tax-exempt institutions and for the trustees of every trust created for the benefit and furtherance of any public function with the State or any political subdivision as the beneficiary thereof, under the same terms as for institutions of the state or any of its political subdivisions." (Emphasis added) S.B. 168 amended section 80 O.S. 34.5 [80-34.5] by adding the language emphasized above.  The words "trust created for the benefit and furtherance of any public function" refer to those trusts created pursuant to 60 O.S. 176 [60-176] — 60 O.S. 180.3 [60-180.3] (1961), as amended, or other public trust heretofore or hereafter created by law.  It is therefore the opinion of the Attorney General that any trust created pursuant to 60 O.S. 176 [60-176] (1961) et seq., or any public trust created by law, of which the state or any of its subdivisions is the beneficiary, may submit to the Surplus Property Agent its estimates of needs and is eligible to receive by donation or sale property acquired by the Surplus Property Agency. (W. J. Monroe)